An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title of the application has been amended as follows to better characterize the claimed invention.

“Thromboelastometry Blood Testing System and Accuracy Control Methods” 

The cross reference to related applications paragraph was also changed as follows to update the status of the parent application.

This application is a divisional application of co-pending U.S. Application No. 14/754,300 filed on June 29, 2015, now U.S. Patent No. 10,295,554. The entire contents of which are incorporated herein in its entirety by reference for all purposes.

The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or fairly suggest the methods as claimed.  The newly cited Keenan Patent Publication teaches the use of sensor to detect vibrations and halt or delay blood assays being performed, but does not teach it in a system close to the instantly claimed system.  Other art recognizes that vibrations can be a problem, but do not teach sensor to detect vibration and treat the analysis being performed in any specific manner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to vibration in blood testing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797